DETAILED ACTION
Claim Status
This is first office action on the merits in response to the application filed on 08/12/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 and 22-30 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/12/2020 and 05/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
While 37 CFR 1.97 and 1.98 do not require that the information be material, rather they allow for submission of information regardless of its pertinence to the claimed invention and there is no requirement to explain the materiality of submitted references, the cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with Applicant's duty of disclosure, see Penn Yan Boats, Inc. V. Sea Lark Boats Inc., 359 F. Supp. 948, aff'd 479 F. 2d. 1338.

Claim Objections
Claim 6 is objected to because of the following informalities:
In claim 6, line 1, “comprising” should read --further comprising--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 22 recite the limitation "a transaction device identifier" in lines 5-6 and line 7, respectively. It is unclear if it is same as "a transaction device identifier" in line 3 and line 5, respectively.
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 22-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The 2019 Revised Patent Subject Matter Eligibility Guideline (MPEP 2106.04(II) and 2106.04(d)) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (Step 2A Prong One). If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application (Step 2A Prong Two). If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (Step 2B).  Examples of abstract ideas include mathematical concepts, mental processes, and certain methods of organizing human activities including fundamental economic principles or practices.
Under the Step 1, Claims 1-9 are drawn to a method which is within the four statutory categories (i.e., a process), and Claims 22-30 are drawn to a device which is within the four statutory categories (i.e. a machine).
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1-9 and 22-30 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claims 1 and 22:
Claims 1 and 22 are drawn to an abstract idea without significantly more. The claims recite encrypting a transaction device identifier at a transaction device, generating a transaction message comprising a first data field configured to hold a transaction device identifier and a second data field configured to hold supplementary data for a transaction system, sending the transaction message to a transaction processing system, and providing data in the first data field of the transaction message that does not identify the transaction device and providing the encrypted transaction device identifier in the second data field of the transaction message. 
Under the Step 2A Prong One, the limitations of generating a transaction message comprising a first data field configured to hold a transaction device identifier and a second data field configured to hold supplementary data for a transaction system, sending the transaction message to a transaction processing system, and providing data in the first data field of the transaction message that does not identify the transaction device and providing the transaction device identifier in the second data field of the transaction message, as stated, are processes that, under its broadest reasonable interpretation, cover Certain Methods Of Organizing Human Activity such as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). For example, but for the “encrypting”, “transaction device”, “processor”, and “memory” language, “generating”, “sending”, and “providing” in the context of this claim encompass the human activity. The series of steps including generating a transaction message, sending the transaction message to a transaction processing system, and providing data in the first data field of the transaction message that does not identify the transaction device and providing the transaction device identifier in the second data field of the transaction message belong to a typical personal behavior or relationships or interactions between people, because the parties such as transaction device and transaction processing system interact with each other with messages including transaction device identifier, transaction message, and data in the first/second data field in the same way as people do. 
Under the Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – encrypting, transaction device, processor, and memory. The encrypting, transaction device, processor, and memory are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component, merely implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The steps are performed at or by the transaction device, processor, and memory without technical details, which is surely at a high-level of generality, and the instant invention is not integrated in any deeper level into their conventional operations. Since the additional elements including encrypting, transaction device, processor, and memory are recited in a high-level of generality, the scope of right of the method or device is not different from that of a conventional one, indicating that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use—see MPEP 2106.05(h). Accordingly, these additional elements, individually or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Under the Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
With respect to claims 2-9 and 23-30:
Dependent claims 2-9 and 23-30 include additional limitations, for example, providing data identifying a cryptographic key associated with the encryption of the transaction device identifier in the third data field, generating the cryptographic key using further data other than the transaction device identifier or a value uniquely associated with the transaction device identifier, receiving the further data from the transaction processing system, the further data being specific to a given transaction, the transaction device identifier comprising data indicative of a primary account number of a financial instrument, and the transaction message being formatted in accordance with the EMV standard for payment processing, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures or signals to be executed, and do not recite any Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014) (see MPEP § 2106.05(a)); or Improvements to any other technology or technical field, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, as discussed in Diamond v. Diehr, 450 U.S. 175, 191-92, 209 USPQ 1, 10 (1981) (see MPEP § 2106.05(a)).
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation or implementing the judicial exception on a generic computer. 
Therefore, whether taken individually or as an ordered combination, claims 2-9 and 23-30 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kirillin et al. (US 20130159195 A1; already of record in IDS; hereinafter Kirillin) in view of Hurley (US 20150095219 A1; hereinafter Hurley).
With respect to claims 1 and 22:
Kirillin teaches A method for transmitting a transaction message from a transaction device having a transaction device identifier, the method comprising: (See at least Kirillin: Abstract)
A transaction device comprising: (See at least Kirillin: Abstract)
a processor; and (See at least Kirillin: [0033] & [0036]-[0038])
a memory storing computer readable code, which when executed by the processor, causes the transaction device to perform operations including: (See at least Kirillin: [0032] & [0038])
encrypting, [at a transaction device], a transaction device identifier; (By disclosing, a symmetrical key is used in generation of an encrypted banking message having banking operation data related to a transaction desired by the client. In addition, the authentication factors include a first and a second authentication factor, such as a unique client device identifier (Device ID) and a secret key (SK), which may be used for encryption of further communications among the server 404 and the mobile device 402. See at least Kirillin: [0046] & [0056])
generating, at the transaction device, a transaction message for a transaction system, the transaction message comprising, at least, a first data field configured to hold a transaction device identifier and a second data field configured to hold supplementary data; and (As stated above, and by further disclosing, the hash function (code generator in the mobile device) combines an encrypted message having transactional data or banking operations data (second data field) to instruct the transaction requested by the mobile device 402, and also combines the SK and the RAND (first data field). See at least Kirillin: [0059]-[0061] & [0058])
sending the transaction message to a transaction processing system, (By disclosing, the hash function is then communicated to the banking server 404 with an encrypted message having the transaction request instructions and also with the unique client device identifier. See at least Kirillin: [0059])
wherein the generation of the transaction message comprises providing data in the first data field of the transaction message that does not identify the transaction device and providing the encrypted transaction device identifier in the second data field of the transaction message. (As stated above with respect to the step of generating, see at least Kirillin: [0059]-[0061] & [0058])
However, Kirillin does not teach explicitly ...encrypting, at a transaction device, a transaction device identifier.
Hurley, directed to initiation of online payments using an electronic device identifier and thus in the same field of endeavor, teaches 
encrypting, at a transaction device, a transaction device identifier; (By disclosing, process 600 may include device 100 generating, encrypting, and transmitting commercial entity credential data 665 for use by commercial entity subsystem 400. Also, the SE credential data 665 may include all data necessary to make a payment with that credential, such as, for example, a primary account number (e.g., an actual F-PAN or a virtual D-PAN), a card security code (e.g., a card verification code ("CVV")), expiration date, name associated with the credential, and/or the like. See at least Hurley: [0068], [0066] & [0062]; Fig. 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication of devices teachings of Kirillin to incorporate the initiation of online payments using an electronic device identifier teachings of Hurley for the benefit of using a device identifier to conduct a payment. (See at least Hurley: [0004]-[0005])
With respect to claims 2 and 23:
	Kirillin and Hurley teach the method of claim 1, and the transaction device of claim 22, as stated above.
 Kirillin further teaches wherein the transaction message comprises a third data field, and 
wherein the generation of the transaction message further comprises providing data at least partly identifying a cryptographic key associated with the encryption of the transaction device identifier in the third data field. (As stated above with respect to claim 1, and by further disclosing, the hash function combines an encrypted message having transactional data or banking operations data to instruct the transaction requested by the mobile device 402, and also combines the SK (cryptographic key) and the RAND. See at least Kirillin: [0059])
With respect to claims 3 and 24:
	Kirillin and Hurley teach the method of claim 2, and the transaction device of claim 23, as stated above.
 	Kirillin further teaches wherein the cryptographic key is generated at least partly using further data, which further data is other than the transaction device identifier. (By disclosing, in response to the client device signing on to a log-in screen or attempting to access secured content, conduct a transaction with an account, or some communication request, the banking server 306 generates authentication factors, such as a secret key (SK), a unique client device identifier (Device ID) and a random code to initiate authentication of the client device 302. See at least Kirillin: [0047] & [0034])
With respect to claims 4 and 25:
	Kirillin and Hurley teach the method of claim 3, and the transaction device of claim 24, as stated above.
 	Kirillin further teaches wherein the cryptographic key is generated using, in addition, a value uniquely associated with the transaction device identifier. (By disclosing, the secret key is generated in response to a request from the user over a mobile device. Therefore, the secret key is associated with the device or device identifier. See at least Kirillin: [0034] & [0047])
With respect to claims 5 and 26:
	Kirillin and Hurley teach the method of claim 1, and the transaction device of claim 22, as stated above.
Hurley, in the same field of endeavor, teaches 
further comprising generating, at the transaction device, a temporary transaction device identifier at least partly using further data, which further data is other than the transaction device identifier, wherein said data provided in the first field is the temporary transaction device identifier. (By disclosing, prior to providing payment device ID data 660 to merchant subsystem 200 at step 610 (e.g., by using device identification information 119 of payment-enabled device 100), temporary device identification information may be generated and used in place of device identification information 119 for defining such payment device ID data 660 (e.g., so as to add an additional layer of security to process 600). See at least Hurley: [0061]-[0062], [0079] & [0085])
With respect to claims 6 and 27:
	Kirillin and Hurley teach the method of claim 3, and the transaction device of claim 24, as stated above.
 	Kirillin further teaches comprising receiving the further data from the transaction processing system. (By disclosing, upon receiving an input 216 that includes a transaction request such as reviewing a history, balance or conducting banking operations involving banking products (e.g., checking, billing, loans, finance, etc.), a random number is generated by the code generator 210, which is communicated to the client device 202 and operates as a variable to a different code function on the client device 202. Therefore, the value or further data is associated with banking products, that is, transaction processing system. See at least Kirillin: [0045])
With respect to claims 7 and 28:
	Kirillin and Hurley teach the method of claim 3, and the transaction device of claim 24, as stated above.
 	Kirillin further teaches wherein, for a given transaction, at least part of the further data is specific to the transaction. (As stated above, the variable is also specific to a transaction such as banking operations involving banking products. See at least Kirillin: [0045])
With respect to claims 8 and 29:
	Kirillin and Hurley teach the method of claim 1, and the transaction device of claim 22, as stated above.
 	Hurley, in the same field of endeavor, further teaches wherein the transaction device identifier comprises data indicative of a primary account number of a financial instrument. (As stated above with respect to claim 1, the SE credential data 665 may include all data necessary to make a payment with that credential, such as, for example, a primary account number (e.g., an actual F-PAN or a virtual D-PAN), a card security code (e.g., a card verification code ("CVV")), expiration date, name associated with the credential, and/or the like. See at least Hurley: [0068])
With respect to claims 9 and 30:
Kirillin and Hurley teach the method of claim 1, and the transaction device of claim 22, as stated above.
 	Hurley, in the same field of endeavor, further teaches wherein the transaction message is formatted in accordance with the EMV standard for payment processing. (By disclosing, process 600 may be configured to provide a virtualized tunnel between the secure element of payment device 100 and merchant subsystem 200 that may transport a highly secure, EMV ("Europay, MasterCard, Visa") standard-level (e.g., "Chip and PIN") data set of credential data for use in a financial transaction. See at least Hurley: [0079] & [0076])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu (US 10270587 B1) teaches Method For Performing E.g. Electronic Consumer Transaction Using Multifactor Authentication In Bank, Involves Sending Transaction Confirmation Message Encrypted With Public Key Of Asymmetric Public Or Private Key Pair By Server Processor, including transaction message encrypted with a public key.
Nadella et al. (US 20160260097 A1) teaches assignment of transactions to sub-accounts in payment account system, including POS, PAN, and transaction authorization request message.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAY C LEE/Examiner, Art Unit 3685